J-A26013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD UNRATH                              :
                                               :
                       Appellant               :   No. 1966 EDA 2021

          Appeal from the Judgment of Sentence Entered May 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008350-2019


BEFORE:      BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                             FILED NOVEMBER 7, 2022

        Edward Unrath appeals from the judgment of sentence of forty to

eighty-four months of imprisonment imposed following his convictions of

aggravated assault, simple assault, recklessly endangering another person

(“REAP”), and possession of an instrument of crime (“PIC”). We affirm.

        The trial court offered the following summary of the facts underlying

Appellant’s convictions:

              [The victim, Jason Gotwalt,] left his home to go to work at
        approximately 7:00 a.m. on August 12, 2019. He left through the
        front door of the house, which faces the street, and walked
        towards his driveway via the front walkway. [An] assailant
        approached Mr. Gotwalt holding a taser. This prompted Mr.
        Gotwalt to flee towards the front steps of his home, where he fell
        to the ground. While on the ground, Mr. Gotwalt was tased twice
        on the back of his shoulder. Mr. Gotwalt then turned over, and
        the assailant punched Mr. Gotwalt’s face and upper body
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A26013-22


       repeatedly (approximately 15 times). The attacker then ceased
       his attack, and ran down the front lawn toward the street as a
       pickup truck pulled up near the house. The attacker got into the
       truck, and it [sped] away. Mr. Gotwalt sustained injuries of a
       broken nose, skin lacerations to his shoulders and arms, and
       bruising on the back of his shoulder. All parties agree that the
       assault occurred as described by Mr. Gotwalt, and that the
       assailant fled as a passenger in the vehicle.

             Mr. Gotwalt identified [Appellant] as the driver of the
       getaway vehicle. Mr. Gotwalt knew [Appellant] prior to the assault
       because [Appellant] is Mr. Gotwalt’s ex-girlfriend’s uncle. Mr.
       Gotwalt had previously met [Appellant] in this context on five or
       six occasions. On these occasions, Mr. Gotwalt also observed
       [Appellant]’s vehicle, which he found memorable because it is a
       silver pickup truck with mismatched doors and fenders. Mr.
       Gotwalt identified the getaway vehicle as that same silver pickup
       truck with mismatched doors and fenders.

Trial Court Opinion, 5/4/22, at 1-2 (citations omitted).

       Appellant was charged with the above-referenced offenses along with

criminal conspiracy. At the conclusion of a bench trial, the trial court found

Appellant guilty of all charges.1        Appellant filed a pre-sentence motion for

extraordinary relief contending that the evidence was insufficient to sustain

his convictions and the verdict was against the weight of the evidence. The

trial court granted the motion as to conspiracy, changing the verdict on that

count to a judgment of acquittal. The trial court denied the motion in all other




____________________________________________


1 The man charged with being the assailant was acquitted based upon
insufficient identification evidence.

                                           -2-
J-A26013-22


respects, and imposed the sentence indicated above on the remaining

convictions.2

       Although Appellant indicated at sentencing his desire to file an appeal,

trial counsel failed to do so. Appellant’s direct appeal rights were subsequently

reinstated through a Post Conviction Relief Act (“PCRA”) petition, and this

appeal was timely filed. Counsel failed to timely comply with the trial court’s

order to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b). The trial court nonetheless addressed the issues raised

in Appellant’s late filing in its Rule 1925(a) opinion, rendering the issues ripe

for our review.3 Appellant raises the following question for our consideration:

“Was there sufficient evidence to prove aggravated assault, [PIC], simple

assault and [REAP] beyond a reasonable doubt?” Appellant’s brief at 3.

       The following principles guide our review:

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for a
       fact-finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
____________________________________________


2Specifically, the court sentenced Appellant to forty to eighty-four months for
aggravated assault and imposed no penalties for the other convictions.

3 See Commonwealth v. Williams, 245 A.3d 710, 715 (Pa.Super. 2021)
(“‘When counsel has filed an untimely Rule 1925(b) statement and the trial
court has addressed those issues, we need not remand [pursuant to Rule
1925(c)(3)] and may address the merits of the issues presented.’
Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa.Super. 2012).”).

                                           -3-
J-A26013-22


       possibility of innocence. Any doubts regarding a defendant’s guilt
       may be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact may
       be drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence received must be considered.
       Finally, the trier of fact, while passing upon the credibility of
       witnesses and the weight of the evidence produced, is free to
       believe all, part or none of the evidence.

Commonwealth v. Hobel, 275 A.3d 1049, 1069 n.8 (Pa.Super. 2022)

(internal quotation marks omitted).

       Appellant does not dispute that the Commonwealth proved that Mr.

Gotwalt’s assailant committed aggravated assault, simple assault, REAP, and

PIC.4 Appellant’s challenge is to the evidentiary support for a finding that he

was vicariously liable for the assailant’s criminal conduct.        Specifically,

Appellant argues that there was no evidence offered to prove that he had prior

knowledge of the assault or that he was present during its commission. See

Appellant’s brief at 5. He maintains that his lone act of driving the assailant

away was not itself enough to establish his culpability. Id.

       Appellant was legally accountable for the conduct of the assailant if he

acted as his accomplice. See 18 Pa.C.S. § 306(a), (b)(3). One is culpable as

an accomplice if, “with the intent of promoting or facilitating the commission

of the offense, he . . . aids or agrees or attempts to aid such other person in


____________________________________________


4The trial court’s opinion details the evidence that proved each element of
each crime. See Trial Court Opinion, 5/4/22, at 5-8.

                                           -4-
J-A26013-22


planning or committing it[.]” 18 Pa.C.S. § 306(c)(1)(ii). “Accomplice liability

requires only aid, not an agreement.” Commonwealth v. Jordan, 212 A.3d

91, 95 (Pa.Super. 2019). “An accomplice’s conduct does not have to result in

and of itself in the criminal offense, but rather an accomplice’s conduct must,

with the intent to promote or facilitate, aid one whose conduct does causally

result in the criminal offense.” Commonwealth v. Bridges, 381 A.2d 125,

128 (Pa. 1977). Similarly, the accomplice’s intent need not be to cause a

particular result, only to aid in the principal’s commission of the offense. See,

e.g., Commonwealth v. Roebuck, 32 A.3d 613, 624 (Pa. 2011).

      Mere presence at the scene of a crime is insufficient to establish

accomplice liability. See, e.g., Commonwealth v. Lambert, 795 A.2d 1010,

1024 (Pa.Super. 2002). Rather, the Commonwealth’s burden is to prove that

the   defendant   had   some    slight   participation   in   the   crime.   See

Commonwealth v. Wagaman, 408, 627 A.2d 735, 740 (Pa.Super. 1993).

However, “[t]he least degree of concert of collusion is sufficient to sustain a

finding of responsibility as an accomplice.” Commonwealth v. Coccioletti,

425 A.2d 387, 390 (Pa. 1981).

      Direct evidence of an accomplice’s intent to aid the perpetrator of a

crime is unnecessary. As with any element of a crime, “the Commonwealth

may rely wholly upon circumstantial evidence.” Jordan, supra at 95. As our

Supreme Court has explained, “a shared criminal intent between the principal

and his accomplice may be inferred from a defendant’s words or conduct or


                                      -5-
J-A26013-22


from the attendant circumstances.” Commonwealth v. Le, 208 A.3d 960,

969 (Pa. 2019). Inferences may not be based upon mere suspicion, but must

be logical conclusions drawn from proven facts.       See Commonwealth v.

Jackson, 955 A.2d 441, 444 (Pa.Super. 2008).

     With these principles in mind, we turn to the evidence at issue in the

case sub judice. The   trial   court   rejected   Appellant’s   claim   that   the

Commonwealth failed to offer sufficient evidence that he acted as an

accomplice, explaining as follows:

     For purposes of a criminal conviction as an accomplice, the
     amount of aid rendered may be insubstantial, provided it was
     rendered in support of a criminal act. Commonwealth v.
     Murray, 83 A.3d 137 (Pa. 2013). A person who waits in the
     vicinity of a criminal act for the purpose of acting as a getaway
     driver is as guilty of the underlying crime as is the main criminal
     actor. Commonwealth v. Coyle, 203 A.2d 782 (Pa. 1964).
     Acting merely as a driver is not sufficient to demonstrate that a
     person was an accomplice—there must be some evidence, or
     inference from [the] evidence, which suggests that the driver was
     aware they were facilitating a crime by providing a getaway.
     Commonwealth v. Finley, 383 A.2d 1259, 1260 (Pa. 1978)
     (citing Commonwealth v. Lowry, 98 A.2d 736 (Pa. 1953) (“If
     he watched for his companions, in order to prevent surprise, or
     remained at a convenient distance in order to favor their escape
     . . . he was aiding and abetting.”)).

            The facts of the present case are sufficient to prove beyond
     a reasonable doubt that [Appellant] was the driver of the pickup
     truck and was acting as an accomplice to the assault and related
     crimes by acting as the getaway driver. The fact that the pickup
     truck drove up to the house to pick up the assailant just as the
     assault was complete is consistent with the pattern of a person
     acting as a getaway driver. . . . The facts of this case strongly
     support the inference that the getaway driver not only waited
     while the assault was occurring, but also watched the assault in
     progress to know when to pick up the assailant. Mr. Gotwalt
     positively identified the driver as [Appellant] and the pickup truck

                                       -6-
J-A26013-22


      with unique mismatched paint as the vehicle known to be driven
      by [Appellant].

Trial Court Opinion, 5/4/22, at 4-5.

      Appellant attempts to distinguish the cases relied upon by the trial court

by noting that they each involved direct evidence that the accomplice had

either provided more assistance to the perpetrator, or had been with the

primary actor before or during the commission of the crimes. See Appellant’s

brief at 9-11. However, our review of the certified record, viewed in the light

most favorable to the Commonwealth, confirms that the Commonwealth

proffered sufficient circumstantial evidence to allow the fact-finder to

reasonably infer that Appellant was not a mere bystander who innocently

stumbled onto the scene.

      In addition to the circumstantial evidence highlighted by the trial court,

the Commonwealth further established that Appellant “had motive to attack

because [Appellant’s] niece and Mr. Gotwalt were engaged in a contentious

custody battle over their son at the time of the incident.” Commonwealth’s

brief at 9 (citing N.T. Trial, 2/24/21, at 47). The Commonwealth offers the

following succinct explanation why Appellant’s claim is meritless:

      [The] circumstantial evidence demonstrates that [Appellant]
      acted as an accomplice because he acted with the intent to
      facilitate the attack. The attack was completed in seconds, and
      . . . the assailant knew to run to the exact area where [Appellant]
      would appear to pick him up moments later. . . . Had [Appellant]
      not intended to promote or facilitate the crime, it is highly unlikely
      he would have stopped to pick up an unknown man running down
      a hill toward him at that time of day. It is even more unlikely that
      he would let this man enter his car and then immediately speed

                                       -7-
J-A26013-22


      away from this seemingly random location at the bottom of a hill
      if he did not know that he was absconding from a crime scene.

Id. at 8-9 (citing N.T. Trial, 2/24/21, at 37, 52, 78).

      As discussed above, the Commonwealth’s evidence does not have to

preclude any possibility of innocence, but rather must prove sufficient facts to

surpass mere surmise and establish a foundation for logical inferences made

beyond a reasonable doubt. See Hobel, supra at 1069 n.8; Jackson, supra

at 444. We hold that it did so in this case. The verdict is the product of the

logical, factually-supported determination that Appellant did not just happen

to drive by the home of the opposing party in his niece’s custody battle in the

early morning hours, at the exact time that the assailant had run to the road,

and then opt to pick up a stranger and speed away, unintentionally aiding the

assailant in fleeing from a crime scene. Accord Commonwealth v. Causey,

833 A.2d 165, 173 (Pa.Super. 2003) (“The evidence at trial showed that

appellant, at the very least, was the getaway driver of the vehicle from which

his brother shot at the victim. We conclude that the evidence, if believed, was

sufficient for the jury to find that all the elements of aggravated assault had

been proven against appellant under a theory of accomplice liability beyond a

reasonable doubt.”). Therefore, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                      -8-
J-A26013-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2022




                          -9-